Citation Nr: 0617047	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-31 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The veteran served on active duty from September 7, 1956 to 
September 4, 1959, and from November 19, 1959 to August 31, 
1976.  The appellant is the widow of the veteran.  The 
veteran died in June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran's cancer of 
the bile duct, which allegedly originated in his liver and 
led to his death, was due to exposure to Agent Orange while 
on active duty in Vietnam thereby warranting the award of 
service connection for the cause of the veteran's death.  The 
appellant specifically maintains that she was told by Dr. 
Weston, a physician at the Kansas City VA Medical Center 
(VAMC), that the veteran's cancer of the bile duct was 
related to his in-service herbicide exposure.

Initially, the Board finds that the RO did not satisfy its 
duty-to-notify requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  In this case, a review of the claims file 
shows that in August 2002, the RO sent the appellant a letter 
in which she was notified of the VCAA, the types of evidence 
she needed to submit, and the development the VA would 
undertake.  However, the Board observes that although the 
August 2002 letter informed the appellant of the elements 
needed to substantiate a service connection claim, the letter 
did not provide the requirements specific to Agent Orange 
claims.  In this regard, the appellant was not specifically 
notified that under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), even though a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  This 
notice is required and the appellant should be given an 
opportunity to supplement her case with additional evidence.  
Thus, the Board will remand the appellant's cause of death 
claim to ensure full and complete compliance with the 
enhanced duty-to-notify provisions of the VCAA.    

Moreover, it is also necessary to remand the appellant's 
claim because additional evidence has been submitted which 
has not been considered by the RO.  In this regard, the Board 
notes that in January 2005, after the appellant's case was 
certified on appeal, the Board received VAMC inpatient and 
outpatient treatment records which pertained to the 
appellant's cause of death claim.  See 38 C.F.R. §§ 19.37, 
20.1304(c) (2005).  However, the evidence was not accompanied 
by a waiver of initial RO review.  See 38 C.F.R. § 20.1304; 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).  As a general rule, if further evidence is timely 
received by the Board, the Board must remand the case to the 
RO, unless the appellant or the appellant's representative 
waives the right to initial consideration by the RO.  38 
C.F.R. § 20.1304(c) (2005).  Thus, in light of the above, 
given that the additional medical evidence sent to the Board 
was not accompanied by a waiver of initial RO review, this 
case must be remanded to the RO for initial consideration of 
the additional evidence and issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 20.1304(a), (c) 
(2005).



Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this regard, the 
appellant should be provided the 
requirements specific to Agent Orange 
claims.  In addition, the appellant should 
be notified that to substantiate her 
claim, she should provide a medical 
opinion that considers the veteran's in-
service herbicide exposure and concludes 
that it is at least as likely as not that 
such exposure caused the veteran to 
develop a disorder, to include 
cholangiocarcinoma and/or cancer of the 
bile duct, which ultimately caused or 
contributed to his cause of death.  The 
appellant should be specifically asked to 
provide a statement from Dr. Weston which 
addresses the question of whether the 
veteran's diagnosed cholangiocarcinoma 
and/or cancer of the bile duct was related 
to his in-service herbicide exposure, and 
if so, whether it is at least as likely as 
not that the veteran's cholangiocarcinoma 
and/or cancer of the bile duct caused or 
contributed to his cause of death.  The 
evidence upon which the opinion is based 
should also be included.  

In addition to the foregoing, the RO 
should notify the appellant that she 
should submit any evidence in her 
possession that pertains to her claim.  

2.  Then, after any additional development 
deemed necessary, the RO should review and 
re-adjudicate the issue on appeal, in 
light of the additional evidence that has 
been associated with the claims file since 
the appeal was certified to the Board in 
January 2005.  If any such action does not 
grant the benefit claimed, the RO must 
provide the appellant and her 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  

Thereafter, the case must be returned to this Board for 
appellate review.  The Board intimates no opinion as to the 
final outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



